DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 31 October 2019, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 17 October 2019, have been reviewed and are accepted by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khuti, Bharat, et al (U.S. 2020/0067789 and known hereinafter as Khuti) in view of Botev, Chavdar, et al (U.S. 2019/017650 and known hereinafter as Chavdar).

As per claim 1, Khuti teaches an apparatus, comprising: 
a processing device (see Figure 1); and 
a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device (see Figure 1), cause the processing device to: 
during a capture mode during a production use of a cloud computing environment (e.g. Khuti, see paragraph [0101], which discloses an engine that captures ingestion per tenant within the Edge cloud services system. See further paragraph [0076], which discloses Nautlian, which is a cloud-based services that is implements a cloud-in-a-box micro servers or public/private cloud infrastructure.), capture user requests to access the cloud computing environment ;
asynchronously write the user requests in one or more batches to a first database (e.g. Khuti, see paragraph [0077] and Table 1, which discloses an asynchronous connection between subscribed large relational databases.); and
Although Khuti teaches capturing user requests within a cloud computing environment, it does not explicitly disclose move the user requests in one or more batches to a second database; and during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run; collect performance measurements for the first run; make one or more changes to the cloud computing environment; read the user requests from the second database and replay the user requests against the cloud computing environment in a second run; collect performance measurements for the second run; and compare performance measurements from the first run to performance measurements from the second run. 
Botev teaches move the user requests in one or more batches to a second database (e.g. Botev, see paragraph [0102], which discloses a change capture system that captures all changes from one or more databases within the cloud computing system.); and
during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the first run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); 
make one or more changes to the cloud computing environment (e.g. Botev, see paragraphs [0129-0132], which discloses a source database may store initial snapshots of data, tracks and replicates the ongoing changes in the data.); 
read the user requests from the second database and replay the user requests against the cloud computing environment in a second run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the second run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); and 
compare performance measurements from the first run to performance measurements from the second run (e.g. Botev, see paragraphs [0240-0250], which discloses performance measurements are analyzed based on the change-data-captured-event in which the measurements are compared.). 
Khuti is directed to distributed systemic anticipatory industrial asset intelligence. Botev is directed to improving data synchronizing and integration of heterogeneous databases distributed across enterprise and cloud using bidirectional transactional bus of asynchronous change data system. Both are analogous art because they capture performance analysis of change data within a SQL and NoSQL databases within a cloud computing environment and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of 

As per claim 9, Khuti teaches a computer-implemented method comprising: 
during a capture mode during a production use of a cloud computing environment (e.g. Khuti, see paragraph [0101], which discloses an engine that captures ingestion per tenant within the Edge cloud services system. See further paragraph [0076], which discloses Nautlian, which is a cloud-based services that is implements a cloud-in-a-box micro servers or public/private cloud infrastructure.), capture user requests to access the cloud computing environment (e.g. Khuti, see paragraphs [0099-0102], which discloses an Edge cloud services that is a cloud based platform or computing environment.);
asynchronously write the user requests in one or more batches to a first database (e.g. Khuti, see paragraph [0077] and Table 1, which discloses an asynchronous connection between subscribed large relational databases.); and
Although Khuti teaches capturing user requests within a cloud computing environment, it does not explicitly disclose move the user requests in one or more batches to a second database; and during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run; collect performance measurements for the first run; make one or more changes to the cloud computing environment; read the user requests from the second database and replay the user requests against the cloud computing environment in a second run; collect performance measurements for the second run; and compare performance measurements from the first run to performance measurements from the second run. 
move the user requests in one or more batches to a second database (e.g. Botev, see paragraph [0102], which discloses a change capture system that captures all changes from one or more databases within the cloud computing system.); and
during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the first run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); 
make one or more changes to the cloud computing environment (e.g. Botev, see paragraphs [0129-0132], which discloses a source database may store initial snapshots of data, tracks and replicates the ongoing changes in the data.); 
read the user requests from the second database and replay the user requests against the cloud computing environment in a second run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the second run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); and 
compare performance measurements from the first run to performance measurements from the second run (e.g. Botev, see paragraphs [0240-0250], which discloses .
Khuti is directed to distributed systemic anticipatory industrial asset intelligence. Botev is directed to improving data synchronizing and integration of heterogeneous databases distributed across enterprise and cloud using bidirectional transactional bus of asynchronous change data system. Both are analogous art because they capture performance analysis of change data within a SQL and NoSQL databases within a cloud computing environment and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Khuti with the teachings of Botev to include the claimed features with the motivation to improve performance of asynchronous reads within a cloud computing environment.

As per claim 17, Khuti teaches a tangible, non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by a processing device, cause the processing device to: 
during a capture mode during a production use of a cloud computing environment (e.g. Khuti, see paragraph [0101], which discloses an engine that captures ingestion per tenant within the Edge cloud services system. See further paragraph [0076], which discloses Nautlian, which is a cloud-based services that is implements a cloud-in-a-box micro servers or public/private cloud infrastructure.), capture user requests to access the cloud computing environment (e.g. Khuti, see paragraphs [0099-0102], which discloses an Edge cloud services that is a cloud based platform or computing environment.);
asynchronously write the user requests in one or more batches to a first database (e.g. Khuti, see paragraph [0077] and Table 1, which discloses an asynchronous connection between subscribed large relational databases.); and
Although Khuti teaches capturing user requests within a cloud computing environment, it does not explicitly disclose move the user requests in one or more batches to a second database; and during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run; collect performance measurements for the first run; make one or more changes to the cloud computing environment; read the user requests from the second database and replay the user requests against the cloud computing environment in a second run; collect performance measurements for the second run; and compare performance measurements from the first run to performance measurements from the second run. 
Botev teaches move the user requests in one or more batches to a second database (e.g. Botev, see paragraph [0102], which discloses a change capture system that captures all changes from one or more databases within the cloud computing system.); and
during a replay mode during a performance analysis use of the cloud computing environment, read the user requests from the second database and replay the user requests against the cloud computing environment in a first run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the first run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); 
make one or more changes to the cloud computing environment (e.g. Botev, see paragraphs [0129-0132], which discloses a source database may store initial snapshots of data, tracks and replicates the ongoing changes in the data.); 
read the user requests from the second database and replay the user requests against the cloud computing environment in a second run (e.g. Botev, see paragraphs [0140-0150], which discloses analyzing performance of the writing and reading of data within a relational database.); 
collect performance measurements for the second run (e.g. Botev, see paragraphs [0267-0270], which discloses performance measurements are collected based on the database updates.); and 
compare performance measurements from the first run to performance measurements from the second run (e.g. Botev, see paragraphs [0240-0250], which discloses performance measurements are analyzed based on the change-data-captured-event in which the measurements are compared.).
Khuti is directed to distributed systemic anticipatory industrial asset intelligence. Botev is directed to improving data synchronizing and integration of heterogeneous databases distributed across enterprise and cloud using bidirectional transactional bus of asynchronous change data system. Both are analogous art because they capture performance analysis of change data within a SQL and NoSQL databases within a cloud computing environment and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Khuti with the teachings of Botev to include the claimed features with the motivation to improve performance of asynchronous reads within a cloud computing environment.

Khuti with Botev teaches the apparatus of claim 1, the method of claim 9, and the tangible, non-transitory computer readable storage medium of claim 17, respectively, cause the processing device to: 
asynchronously write the user requests captured from the cloud computing environment into a write buffer (e.g. Khuti, see paragraph [0077] and Table 1, which discloses an asynchronous connection between subscribed large relational databases.); and 
write the user requests from the write buffer into the first database (e.g. Khuti, see paragraph [0388], which discloses logging, where write logs are performed based on data captured and written into logs stored on one or more databases.). 

As per claims 3 and 11, the modified teachings of Khuti with Botev teaches the apparatus of claim 1 and the method of claim 9, respectively, the second database including user requests having user data not stored in user requests in the first database (e.g. Khuti, see paragraphs [0312-0325], which discloses requests made by the device in which user requests is determined to see if can be fulfilled, where when a request is processed then the user data can be stored in a database. If the request is bad, then user data is not stored in the database.). 

As per claims 4, 12, and 19, the modified teachings of Khuti with Botev teaches the apparatus of claim 1, the method of claim 9, and the tangible, non-transitory computer readable storage medium of claim 17, respectively, wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
(e.g. Khuti, see Table 10 and paragraphs [0281-0282], which discloses cloud query based on query commands from the device.). 

As per claims 5, 13, and 20, the modified teachings of Khuti with Botev teaches the apparatus of claim 1, the method of claim 9, and the tangible, non-transitory computer readable storage medium of claim 17, respectively, wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
analyze performance measurements from the first run and performance measurements from the second run to determine one or more effects of changing one or more components of the cloud computing environment between processing of user requests in the first run and the second run (e.g. Khuti, see paragraphs [0387-0399], which discloses instances of analyzing performance measurements in load balancing, logging, monitoring as described in paragraph [0030] where the invention executes a model that performance a device performance measurements to calculate any of asset performance, availability, asset reliability, asset capacity, and asset serviceability.). 

As per claims 6 and 14, the modified teachings of Khuti with Botev teaches the apparatus of claim 1 and the method of claim 9, respectively wherein the first database is a high-write-scale no-structured query language (NoSQL) database (e.g. Khuti, see paragraph [0443], which discloses a NoSQL database).. 

As per claims 7 and 15, the modified teachings of Khuti with Botev teaches the apparatus of claim 1 and the method of claim 9, respectively, wherein the second database is a SQL database (Khuti, see paragraph [0440], which discloses a relational database that receives and generates SQ queries). 

As per claims 8 and 16, the modified teachings of Khuti with Botev teaches the apparatus of claim 1 and the method of claim 9, respectively, wherein the memory device includes instructions stored thereon that, in response to execution by the processing device, cause the processing device to:
add a payload to the one or more user requests prior to replaying the one or more user requests to the cloud computing environment during the first run or the second run, the payload including content captured from an original user request (e.g. Khuti, see paragraph [0101], which discloses an engine that captures ingestion per tenant within the Edge cloud services system. See further paragraph [0076], which discloses Nautlian, which is a cloud-based services that is implements a cloud-in-a-box micro servers or public/private cloud infrastructure. See further paragraph [0327], which discloses an Ingestion manager that connects, extracts, filters, standardizes and load data from any source at any frequency thereby illustrating the concept of payload management and as further detailed in paragraphs [0387-0389].).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 6, 2021